Citation Nr: 1617409	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  07-32 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for arthritis of the knees, to include as secondary to service-connected depression and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for arthritis of the hips, to include as secondary to service-connected depression and PTSD disability.  

3.  Entitlement to service connection for arthritis of the left elbow, to include as secondary to service-connected depression and PTSD disability.   

4.  Entitlement to service connection for low back degenerative disk disease, to include as secondary to service-connected depression and PTSD disability.   

5.  Entitlement to service connection for Grave's disease, to include as secondary to service-connected depression and PTSD disability.   

6.  Entitlement to an initial disability rating higher than 50 percent prior to October 20, 2011, and higher than 70 percent thereafter, for service-connected depression and PTSD.  

7.  Entitlement to an initial disability rating higher than 40 percent for duodenal ulcer and associated gastrocolic reflex with persistent diarrhea and dyspepsia.   

8.  Entitlement to an initial compensable disability rating for non-Hodgkin's lymphoma.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2006, October 2006, March 2008, and August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The January 2006 rating decision granted service connection for "status post operative duodenal ulcer due to gastrocolic reflux with persisting indigestion and dyspepsia" with a rating of 40 percent effective August 22, 2005.  In February 2006 the Veteran requested an effective date of June 20, 2005, for his service-connected duodenal ulcer disability, and in January 2007 he appealed the assigned rating.  In a rating decision dated in March 2006 the RO granted an earlier effective date of June 20, 2005, for the grant of service connection; the date requested by the Veteran.  The benefit sought having been fully granted, the issue of an earlier effective date for the grant of service connection for the duodenal ulcer disability is no longer on appeal.

The October 2006 rating decision granted service connection for depression with a rating of 30 percent effective March 7, 2006; and denied service connection for PTSD.  In a rating decision dated in August 2007 the RO granted service connection for PTSD in combination with the Veteran's service-connected depression, and continued the initially assigned rating of 30 percent.  The RO also continued the 40 percent rating for the Veteran's service-connected duodenal ulcer disability, and denied entitlement to individual unemployability.  

The March 2008 rating decision denied, in pertinent part, service connection for arthritis of the knees, hips, and left elbow; degenerative disc disease of the low back; and Graves' disease.  

The August 2011 rating decision granted service connection for non-Hodgkin's lymphoma with a noncompensable rating effective May 15, 2009.  

In August 2011, the Board remanded the propriety of the assigned ratings for the Veteran's service-connected psychiatric and duodenal ulcer disabilities; the appeals for service connection for bilateral knee arthritis, bilateral hip arthritis, left elbow arthritis, low back degenerative disc disease, and Graves' disease; and the issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU) for additional development, including acquisition of VA examinations.

In August 2012, the Veteran filed a notice of disagreement regarding the effective date of service connection and the assigned rating for his non-Hodgkin's lymphoma disability.  

In a rating decision dated in April 2013 the RO, in pertinent part, granted entitlement to individual unemployability effective effective March 7, 2006; and increased the rating for the Veteran's service-connected psychiatric disability to 50 percent effective from March 7, 2006 (the date of service connection) until October 20, 2011, when a 70 percent rating was assigned.

In April 2014, the Veteran perfected an appeal regarding the assigned rating for his service-connected non-Hodgkin's lymphoma disability.  He did not appeal the effective date of service connection.

In May 2014, the Board remanded the propriety of the assigned ratings for the Veteran's service-connected psychiatric and duodenal ulcer disabilities; and the appeals for service connection for bilateral knee arthritis, bilateral hip arthritis, left elbow arthritis, low back degenerative disc disease, and Graves' disease for additional development, including acquisition of Social Security Administration (SSA) disability records.  In that decision, the Board pointed out that the RO had granted entitlement to individual unemployability in its April 2013 rating decision and declared that the issue of entitlement to individual unemployability/TDIU was no longer in appellate status.

The remaining appeals, identified on the title page, are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As stated above, in August 2011, the Board remanded the case for provision to the Veteran of VA examinations.  Evidence compiled since the August 2011 Board Remand includes SSA disability records, private medical records, and VA examination reports and opinions; however, the pending appeals for an increased rating for the Veteran's service-connected duodenal ulcer disability, and for service connection for bilateral knee arthritis, bilateral hip arthritis, left elbow arthritis, low back degenerative disc disease, and Graves' disease, have not been readjudicated, and the Veteran has not waived review by the AOJ of this evidence.  On the contrary, the Veteran's representative expressly argues for readjudication by the AOJ.  See Brief (Apr. 2016).  Additionally, in May 2014, the Board directed the issuance of a supplemental statement of the case (SSOC) should the claims not be granted in full.  The case must therefore be remanded for compliance with the Board's 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Before issuance of the SSOC, however, the Veteran should be accorded a VA examination regarding his newly perfected appeal for a compensable rating for his service-connected non-Hodgkin's lymphoma disability, which has not been done since October 2011.  38 C.F.R. § 3.327 (2015).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

On remand the record will be updated to include VA treatment records dated after March 2016.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Associate all of the Veteran's VA medical records dated after March 2016 with the claims file.  Any other pertinent treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  

2.  Schedule the Veteran for a VA examination regarding his claim for an increased rating for his non-Hodgkin's lymphoma disability.  The claims file should be reviewed by the examiner.  All indicated tests should be done, and all symptoms and findings reported in detail.  

The examiner is specifically requested to state whether the Veteran had active disease at any time during the appeal period and, if so, to identify the beginning and ending date(s) that his non-Hodgkin's lymphoma was active.  

Any residuals and their severity should be identified.

A rationale or explanation should be provided for any opinion reached.

3.  After completion of the above and any other development as may become indicated, re-adjudicate the appeals for an increased rating for the non-Hodgkin's lymphoma, psychiatric, and duodenal ulcer disabilities; and the appeals for service connection for bilateral knee arthritis, bilateral hip arthritis, left elbow arthritis, low back degenerative disc disease, and Graves' disease.  If any benefit remains denied, provide the Veteran and his representative a SSOC and provide an opportunity for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

